DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,407,942. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 28-51 of the application are set forth in claims 1-25 of the patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solaini 1,380,117.
Re claim 28, Solaini teaches a deadbolt assembly comprising a latch assembly 17, 19 including a bolt 19 movable between retracted and extended positions, an interior assembly defined by the outside plate of the casing 5 which is opposed to the knob 30 in fig. 2  and the space within the casing 5 which receives the bolt 19, an exterior assembly including the lock cylinder 27 movable between a locked and unlocked position, a first torque blade 13 extending along a first axis outwardly from the interior assembly, a second torque blade 10 extending along a second axis outwardly from the interior assembly toward, and terminating before, the exterior assembly, and a geared arrangement 12, 14 connecting the first and second torque blades to transfer rotational movement between the first and second torque blade to move the bolt 19 between the retracted and extended position.
Re claim 29, the geared arrangement is a single geared arrangement positioned only within the interior assembly.
Re claim 30, the second torque blade 10 does not extend to the exterior assembly 27.
Re claim 31, the interior and exterior assemblies are mounted on a door in fig. 2, the latch assembly 19 is positioned in the casing 5 which is within a bore of the door.
Re claim 32, the gear arrangement includes first and second gears 12, 14.
Re claim 33, the geared arrangement is configured to apply rotational movement of the first torque blade 13 to the second torque blade 10, and the blade 10 rotates in a first direction which actuates movement of the bolt to the extended position, and the second torque blade rotates in a second direction to retract the bolt 19.
Re claim 34, the lock cylinder 27 is connected to the first torque blade 13 to move the blade 13 when the lock cylinder moves between the locked and unlocked position.
Re claim 35, the latch assembly 19 is operatively connected with the second torque blade 10 to move the bolt between the retracted and extended position.
Re claim 36, the first blade 13 is coupled with the first gear 14 and the second blade 10 is operatively coupled with the second gear 12.
Re claim 37, the first axis of the blade 13 is substantially coaxial with a longitudinal axis of the lock cylinder 27.
Re claim 38, the second axis extends approximately coaxial with at least a portion 17 of the latch assembly 17, 19.
Re claim 39, the second blade 10 passes through the latch assembly 17, 19.
Re claim 40, the lock cylinder 27 overlaps the latch assembly since it is atop the latch assembly as seen in fig. 2.
Re claim 41, the lock cylinder is regarded as extending below the latch assembly, as no particular frame of reference is being claimed to distinguish between below and above.
Re claim 42, Solaini teaches a deadbolt assembly comprising a latch assembly 17, 19 including a bolt 19 movable between retracted and extended positions, an interior assembly defined by the outside plate of the casing 5 which is opposed to the knob 30 in fig. 2  and the space within the casing 5 which receives the bolt 19, an exterior assembly including the lock cylinder 27 movable between a locked and unlocked position, a first torque blade 13 extending along a first axis outwardly from the interior assembly, a second torque blade 10 extending along a second axis outwardly from the interior assembly toward, and terminating before, the exterior assembly, and a geared arrangement 12, 14 connecting the first and second torque blades to transfer rotational movement between the first and second torque blade to move the bolt 19 between the retracted and extended position.  The interior assembly includes a turn-piece 30 at least operatively connected to the lock cylinder 27,and the casing 5 defines an escutcheon defining an interior compartment which receives the bolt 19.  
Re claim 43, the geared arrangement is a single geared arrangement positioned only within the interior assembly.
Re claim 44, the second torque blade 10 does not extend to the exterior assembly 27.
Re claim 45, the interior and exterior assemblies are mounted on a door in fig. 2, the latch assembly 19 is positioned in the casing 5 which is within a bore of the door.
Re claim 46, the lock cylinder 27 overlaps the latch assembly since it is atop the latch assembly as seen in fig. 2.
Re claim 47, Solaini teaches a deadbolt assembly comprising a latch assembly 17, 19 including a bolt 19 movable between retracted and extended positions, an interior assembly defined by the outside plate of the casing 5 which is opposed to the knob 30 in fig. 2  and the space within the casing 5 which receives the bolt 19, an exterior assembly including the lock cylinder 27 movable between a locked and unlocked position, a first torque blade 13 extending along a first axis outwardly from the interior assembly, a second torque blade 10 extending along a second axis outwardly from the interior assembly toward, and terminating before, the exterior assembly, and a geared arrangement 12, 14 connecting the first and second torque blades to transfer rotational movement between the first and second torque blade to move the bolt 19 between the retracted and extended position.  The interior assembly includes a turn-piece 30 at least operatively connected to the lock cylinder 27,and the casing 5 defines an escutcheon defining an interior compartment which receives the bolt 19.  The lock cylinder 27 overlaps the latch assembly since it is atop the latch assembly as seen in fig. 2.
Re claim 48, the lock cylinder is regarded as extending below the latch assembly, as no particular frame of reference is being claimed to distinguish between below and above.
Re claim 49, the geared arrangement is a single geared arrangement positioned only within the interior assembly.
Re claim 50, the second blade 10 passes through the latch assembly 17, 19.
Re claim 51, the interior and exterior assemblies are mounted on a door in fig. 2, the latch assembly 19 is positioned in the casing 5 which is within a bore of the door.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 24, 2022